  Case 5:19-cv-02737-LHK Document 12 Filed 07/15/19 Page 1 of 3


JESSE W. JACK, ESQ. (Bar # 034669)
LAW OFFICES OF JESSE W. JACK
2269 Dry Creek Road
San Jose, California 95124-1216
Telephone: (408) 279-5040
Facsimile: (408) 279-5044
Attorneys for Defendants,
29-41 South Jackson, L.P. and
29-41 South Jackson, LLC




                           UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA
               Division: San Francisco Oakland X San Jose Eureka

SCOTT JOHNSON,                               )            Case No.: 5:19-CV-02737-LHK
                                             )
                      Plaintiff,             )            ANSWER TO UNVERIFIED
                                             )            COMPLAINT
       v.                                    )
                                             )            DEMAND FOR JURY TRIAL
29-41 SOUTH JACKSON, LP, a California        )            X Yes   No
Limited Partnership; 29-41 SOUTH JACKSON, )
LLC, a California limited liability company; )
ELENA GALINDO ALVAREZ; and DOES 1-10, )
                                             )
                      Defendants.            )



                      I.     ANSWER TO CLAIMS IN THE COMPLAINT

       Defendants 29-41 SOUTH JACKSON, LP, a California Limited Partnership and 29-41

SOUTH JACKSON, LLC, a California limited liability company, in answering Plaintiff's

unverified Complaint on file herein, generally deny each and every allegation of Plaintiff's

complaint.

                                 II.    AFFIRMATIVE DEFENSES

       AS AND FOR SEPARATE AFFIRMATIVE DEFENSES to each cause of action directed to

defendants 29-41 SOUTH JACKSON, LP, a California Limited Partnership and 29-41 SOUTH



ANSWER TO UNVERIFIED COMPLAINT
                                                -1-
  Case 5:19-cv-02737-LHK Document 12 Filed 07/15/19 Page 2 of 3


JACKSON, LLC, a California limited liability company, these answering Defendants allege as

follows:

       1.       The complaint does not state facts sufficient to constitute a cause of action against

these answering Defendants.

       2.      The subject building was constructed prior to July 26, 1990 and is not, therefore,

subject to The Americans with Disabilities Act, and there has not been any new construction or

alteration of the existing structures that would require ADA accessibility in compliance with

ADAAG new construction criteria.

       3.      The property in question was built according to local building permits and

inspection processes.

       4.      These Defendants meet the definition of a "small business" as provided in. Civil

Code §55.56(2)(f).

       5.      The Plaintiff in this case "staked" his claims in order to maximize the amount of

penalty he claims.

       6.      The imposition of civil penalties under the facts of this case where the Plaintiff

intentionally visited the subject property in January, 2019 and March, 2019 is unconstitutional, in

that the penalty is excessive.

Dated: July 15, 2019                          LAW OFFICES OF JESSE W. JACK


                                              /s/ Jesse. W. Jack
                                              By: Jesse W. Jack, Esq.
                                              Attorney for Defendants,
                                              29-41 SOUTH JACKSON, LP, a California Limited
                                              Partnership and 29-41 SOUTH JACKSON, LLC, a
                                              California limited liability company




ANSWER TO UNVERIFIED COMPLAINT
                                                 -2-
  Case 5:19-cv-02737-LHK Document 12 Filed 07/15/19 Page 3 of 3




                                      PROOF OF SERVICE
                                    (CCP § 1013, 1013a and 2015.5)

        I am employed in the County of Santa Clara, State of California. I am over the age of 18
years and am not a party to the within action or proceeding. I am employed by the Law Offices of
Jesse W. Jack, located at 2269 The Alameda, San Jose, California 95124. I am readily familiar
with the business practice for collection and processing of correspondence for mailing within the
United States Postal Service and am aware that envelopes placed for collection and mailing with
the firm of Jesse W. Jack will be deposited within the United States Postal Service on the same
day for the first class mailing in the ordinary course of business.

      On July 15, 2019, I served the following documents described as ANSWER TO
UNVERIFIED COMPLAINT, on the parties in this action. Service of the above document(s)
was/were effectuated by the following means of service:

       XXX US MAIL — By placing true copies in an envelope addressed and served as
            follows:

             Amanda Seabock, Esq.                              Attorney for Plaintiff Scott
             Center for Disability Access                      Johnson
             P.O. Box 262490
             San Diego, CA 92196-2490



               VIA OVERNIGHT DELIVERY SERVICE — I caused such envelope(s) to be
               deposited in a box or other facility regularly maintained by the express service
               carrier or delivered to an authorized courier or driver authorized by the express
               service carrier with delivery fees paid or provided for.

               HAND DELIVERY VIA COURIER - By causing the document(s) listed above
               to be hand-delivered to the following person(s) at the address(es) set forth below.

               VIA EMAIL - I emailed a true copy to the email address listed above.

       I declare under penalty of perjury under the laws of the State of California that the
foregoing is true and correct.

       Executed this 15th day of July, 2019, at San Jose, California.


                                               OhiLli
                                              Cheryl No 's




ANSWER TO UNVERIFIED COMPLAINT
                                                 -3-
